DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2022, was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shamis et al., U.S. Pub No: US 20160371291 A1 (Hereinafter “Shamis”) in view of Feldman et al., U.S. Patent No: US 9075733 B1 (Hereinafter “Feldman”).


Regarding claim 1, Shamis discloses A method for reducing data log recovery time and metadata write amplification when checkpointing a data log of a storage object in a distributed storage system, the method comprising:
determining, by a node of the distributed storage system, whether the data log has reached a first threshold size (see paragraph [0048, 0084], wherein Further, size/ full log store can be determined as claimed), wherein the data log comprise a plurality of data log records, including data and metadata for write requests directed to the storage object, and wherein the data log is usable for replaying the write requests against the storage object in case of a failure at the node (see paragraph [0027], wherein log store 200 includes multiple data instances, each including a metadata portion and a data portion); and
in response to determining that the data log has reached the first threshold size:
copying, from each of the plurality of data log records, the metadata for the write request to a metadata log entry in a metadata log of the storage object (see paragraph [0084, 0089], wherein copying the metadata portions and the data portions of the log store data instances, and writing the metadata portions and data portions based on calculated disk offsets).
	Although Shamis discloses when log store 200 is full and/or sealed, information about delete operations is contained or noted in log store 200, and the delete operations can be acted upon when data in log store 200 is converted or transformed to a hash store (see paragraph [0048, 0069, 0084]), Shamis fails to explicitly disclose the below limitation. 
Feldman discloses upon preforming the coping, truncating the data log by removing the plurality of data log records (see col.7 line [1-17], wherein any other type of threshold or trigger that may indicate when to copy the filesystem tables to nonvolatile memory or delete the journal(s) form nonvolatile memory).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shamis to include the missing limitations, as taught by Feldman, since doing so would allow the system to determining a preferred memory, when characteristics do affect metadata storage, to store the metadata base map and the metadata updates in based on the characteristics (Feldman; col.8 line [65-67]).
 

Regarding claim 2, Shamis in view of Feldman further teach wherein the data log and the metadata log are part of a metadata object associated with the storage object (Shamis, see paragraph [0027], wherein log store 200 includes multiple data instances, each including a metadata portion and a data portion), and wherein the metadata object is maintained on a first storage tier of the distributed storage system (Shamis, see paragraph [0018-0019, 0023, 0082]).

Regarding claim 3, Shamis in view of Feldman further teach wherein data for the storage object is maintained in a capacity object that is maintained on a second storage tier of the distributed storage system, the second storage tier having lower I/O performance but higher storage capacity than the first storage tier (Shamis, see paragraph [0018-0019, 0023, 0038]).


Regarding claim 5, Shamis in view of Feldman further teach the data log is truncated without flushing metadata that is maintained by the node for the storage object in a volatile memory (Shamis, see paragraph [0048, 0069, 0084], wherein When log store 200 is full and/or sealed, information about delete operations is contained or noted in log store 200, and the delete operations can be acted upon when data in log store 200 is converted or transformed to a hash store).

Regarding claim 6, Shamis in view of Feldman further teach determining whether the metadata log has reached a second threshold size (Shamis, see paragraph [0040, 0047, 0066, 0074], wherein the size of the metadata portions of several log store data instances is determined,); and
if the metadata log has reached the second threshold size (Shamis, see paragraph [0040, 0047, 0066, 0074]):
flushing an in-memory metadata cache maintained by the node to a high performance storage tier of the distributed storage system (Shamis, see paragraph [0040, 0047, 0066, 0074, 0089], wherein copying the metadata portions and the data portions of the one or more log store data instances); and
truncating the metadata log (Shamis, see paragraph [0048, 0069, 0084], wherein When log store 200 is full and/or sealed, information about delete operations is contained or noted in log store 200, and the delete operations can be acted upon when data in log store 200 is converted or transformed to a hash store).

Regarding claim 7, Shamis in view of Feldman further teach wherein the second threshold size is different from the first threshold size (Shamis, see paragraph [0040, 0047, 0066, 0074], wherein When a log store, such as log store 200, is full of data or reaches a certain size or space limit or an object limit, log store 200 can be sealed so that no additional data can be written to log store 200. In some cases, a log store is considered full when a cuckoo hash fails to insert data into log store 200, or when a predetermined size is reached (such as a value between one and twenty gigabytes), or when another signal is received by storage system 200 indicating a log store is full. In some cases, a log store 200 is written to an extent store associated with a storage device, such as storage device 122, and a limit is reached when a storage device reaches a certain size or space or object limit.). 

Claims 8-10 and 12-14 are non-transitory computer readable storage medium claims rejected under the same rationale as claims 1-3 and 5-7.

Claim 15 is computer system claims rejected under the same rationale as claim 1. Shamis further discloses a processor; 
a first storage device that is part of a first storage tier of the distributed storage system (Shamis, see paragraph [0018-0019, 0023, 0038]); 
a second storage device that is part of a second storage tier of the distributed storage system (Shamis, see paragraph [0018-0019, 0023, 0038]); and 
a non-transitory computer readable medium having stored thereon program code that, when executed, causes the processor  (Shamis, see paragraph [0018-0019, 0023, 0038, 0086]).
16-17 and 19-21 are computer system claims rejected under the same rationale as claims 2-3 and 5-7.



Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shamis in view of Feldman and further in view of Matsugami et al., U.S. Pub No: US 20200104055 A1 (Hereinafter “Matsugami”).

Regarding claim 4, Shamis in view of Feldman fail to explicitly disclose wherein the metadata object is created and managed on the first storage tier using an overwrite-based file system disk layout, and wherein the capacity object is created and managed on the second storage tier using a log-structured file system (LFS) disk layout.
	Matsugami discloses wherein the metadata object is created and managed on the first storage tier using an overwrite-based file system disk layout, and wherein the capacity object is created and managed on the second storage tier using a log-structured file system (LFS) disk layout (see paragraph [0007, 0175] and claim 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shamis to include wherein the metadata object is created and managed on the first storage tier using an overwrite-based file system disk layout, and wherein the capacity object is created and managed on the second storage tier using a log-structured file system (LFS) disk layout, as taught by Shamis, since doing so would allow the system to efficiently using an area of the storage medium (Shamis; paragraphs [0007]).
 

Claims 11 and 18 are rejected under the same rationale as claim 4.

Response to Arguments
Applicant’s amendment filed 05/10/2022 regarding the 35 U.S.C. 112 rejection, has been considered. The 112 rejection has been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but now are moot in view of new grounds of rejection necessitated by Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165